Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Daniel Kligler per email communication on 08/16/2021 following a telephone interview on 08/16/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 05/27/2021).
Claim Amendments:
23. A software product, comprising a non-transitory computer-readable medium in which program instructions are stored, which instructions, when read by a central processing unit (CPU), cause the CPU to: 
receive and forward data packets including unicast data packets and multicast data packets from and to a network;
contain a combined unicast-multicast user-pool storing the received unicast and multicast data packets assigned to a plurality of egress queues while awaiting transmission to the network, including at least first and second egress queues for respective first and second destinations of the multicast data packets in a given flow; 

compute an a respective occupancy of each  of the plurality of  egress queues by counting both the unicast data packets and the multicast data packets in each egress queue, such that each of the multicast data packets in the given flow that is queued in both of the first and second egress queues is counted at least a first time in computing the occupancy of the first egress queue and a second time in computing the occupancy of the second egress queue; and 
apply an admission policy to a received data packet for entry into at least the first and second egress queues based on at least the computed respective occupancy of  each of the first and second egress queues and the computed combined unicast-multicast user-pool free- space.   
Reasons for Allowance
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A network device, comprising: 

a memory coupled to the ports and configured to contain a combined unicast-multicast user-pool storing the received unicast and multicast data packets assigned to a plurality of egress queues while awaiting transmission to the network, including at least first and second egress queues for respective first and second destinations of the multicast data packets in a given flow; and 
packet processing logic configured to: 
compute a combined unicast-multicast user-pool free-space based on a size of the combined unicast-multicast user-pool less a space used in the combined unicast-multicast user-pool by the unicast data packets and the multicast data packets received through the ingress ports but not yet transmitted through the egress ports, the space used by the multicast data packets being based on counting only once each of at least some of the multicast data packets stored once in the combined unicast-multicast user-pool such that each of the multicast data packets in the given flow that is queued in both of the first and second egress queues is counted once in computing the combined unicast-multicast user-pool free- space; 
compute an a respective occupancy of each of the plurality of egress queues by counting both the unicast data packets and the multicast data packets in each egress queue, such that each of the multicast data packets in the given flow that is queued in both of the first and second egress queues is counted at least a first time in computing the occupancy of the first egress queue and a second time in computing the occupancy of the second egress queue; and 

Note that the closest prior art Attar et al. (US 20160337142, henceforth “Attar”) discloses a network switch includes a buffer to store network packets and packet descriptors (PDs) to link the packets into queues for output ports. The buffer and PDs are shared among the multiple traffic pools. The switch receives a multicast packet for queues in a given pool. The switch determines if there is unused buffer space available for packets in the given pool based on a pool dynamic threshold, if there is unused buffer space available for packets in each queue based on a queue dynamic threshold for the queue, if there are unused PDs available to the given pool based on a pool dynamic threshold for PDs, and if there are unused PDs available for each queue based on a queue dynamic threshold for PDs for the queue. The network switch admits the packet only into the queues for which all of the determining operations pass. In particular, Attar fails to disclose or render obvious the limitations “compute a combined unicast-multicast user-pool free-space based on a size of the combined unicast-multicast user-pool less a space used in the combined unicast-multicast user-pool by the unicast data packets and the multicast data packets received through the ingress ports but not yet transmitted through the egress ports, the space used by the multicast data packets being based on counting only once each of at least some of the multicast data packets stored once in the combined unicast-multicast user-pool such that each of the multicast data packets in the given flow that is queued in both of the first and second egress queues is counted once in computing the combined unicast-multicast user-pool free- space; 
compute an a respective occupancy of each of the plurality of egress queues by counting both the unicast data packets and the multicast data packets in each egress queue, such that each of the 
Note that the second closest prior art Roitshtein et al. (US 20170163567, henceforth “Roitshtein”) discloses a Communication apparatus includes multiple interfaces connected to a packet data network. A memory is coupled to the interfaces and configured as a buffer to contain packets received through ingress interfaces while awaiting transmission to the network via respective egress interfaces. Packet processing logic is configured, upon receipt of a multicast packet through an ingress interface, to identify a number of the egress interfaces through which respective copies of the multicast packet are to be transmitted, to allocate a space in the buffer for storage of a single copy of the multicast packet, to replicate and transmit multiple copies of the stored copy of the multicast packet through the egress interfaces, to maintain a count of the replicated copies that have been transmitted, and when the count reaches the identified number, to release the allocated space in the buffer. In particular, Roitshtein fails to disclose or render obvious the same limitations (above) Attar fails. 
Regarding claims 12 and 23, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-11 and 13-22, these claims depend from claim 1, 12 and claim 23 respectively, and thus are allowed for the same reason stated above for claim 1.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.M./
Examiner, Art Unit 2411 
/JAE Y LEE/Primary Examiner, Art Unit 2466